Citation Nr: 1043768	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-09 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an evaluation in excess of 10 percent for 
Osgood Schlatter's disease of the left knee.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 to November 
2005 and from January 2008 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an evaluation in excess of 10 percent 
for Osgood Schlatter's disease of the left knee is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has tinnitus that is etiologically related to in-
service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board initially observes that at  a July 2006 VA examination 
the appellant reported that he was exposed to rifle and mortar 
noise, as well as noise from improvised explosive devices while 
serving in Afghanistan for 12 months.  Significantly, there is no 
evidence currently available to the Board showing that the 
appellant served as an infantryman in Afghanistan.  While he did 
serve overseas for 10 months, the appellant was not awarded 
either the Afghanistan Campaign Medal, or the Global War on 
Terrorism Expeditionary Medal.  As such, the Board rejects the 
history reported at the July 2006 examination as not credible.

Nevertheless, the service personnel records do substantiate 
service as an infantryman.  The nature of infantry service 
includes exposure to loud noises, even in a training environment.  
Further the service treatment records substantiate the Veteran's 
statement that he suffered from tinnitus while on active duty.  
See, e.g., the June 2005 Medical Evaluation Board, and a June 
2008 report.  The fact that the Veteran complained of ringing in 
the ears is highly probative as to whether the disorder had its 
onset in service.  While a July 2006 VA audiologist determined 
that tinnitus was not due to in-service noise exposure, the fact 
that the appellant reported the onset of tinnitus during active 
duty service leads the Board to find that the contemporaneously 
prepared service treatment records outweigh the VA examiner's 
opinion.  Thus, tinnitus is found to be etiologically related to 
his active service.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran was discharged from his first period of service due 
to the now service-connected left knee disability.  The last VA 
examination conducted regarding the Veteran's left knee was in 
July 2006.  The Veteran subsequently re-entered service and was 
again discharged due to the left knee disability.  There are two 
reasons a remand is warranted.  One, a recent VA examination is 
needed to determine the current severity of the disability.  Two, 
the RO received the Veteran's service treatment records from his 
second period of service after the July 2006 statement of the 
case, and a supplemental statement of the case must be issued, as 
these records are entirely relevant to the Veteran's claim for 
increase.

Moreover, in light of the fact that the case is being remanded 
for a new examination, the Veteran should be afforded the 
opportunity to identify all treatment he has received for his 
left knee disability since 2007. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all treatment he has received for the left 
knee disability since 2007.  Any identified 
private, VA or other government records must 
be obtained and associated with the 
appellant's VA claims folder.  If the RO 
cannot locate any identified records held by 
a Federal government entity, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific government records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The claimant must then 
be given an opportunity to respond. 

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a VA joints examination by a 
physician.  The claims folder and a copy of 
this REMAND are to be made available for the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating knee 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and the 
nature and extent of his service-connected 
left knee disability. 

The examiner is to address whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the service-
connected left knee disability.  If pain on 
motion is observed, the examiner must 
indicate the point at which pain begins.  The 
examiner must indicate whether, and to what 
extent, the appellant experiences any 
functional loss due to pain and/or any of the 
other symptoms during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner must address the nature of any 
additional functional loss in terms of 
additional degrees of limited motion, and 
identify all impairments affecting the left 
knee.  The examiner must specifically 
indicate whether there is recurrent 
subluxation or lateral instability of the 
knee.  If instability is present the degree 
of that impairment should be classified as 
"slight," "moderate," or "severe."  A 
complete rationale for any opinions expressed 
must be provided. 

The VA examiner must append a copy of 
his/her curriculum vitae to the 
examination report.

3.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this remand.  
If the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.

4.  The Veteran is to be notified that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

5.  Thereafter, the RO should readjudicate the 
claim for entitlement to an evaluation in 
excess of 10 percent for Osgood Schlatter's 
disease of the left knee.  If the benefit is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


